Citation Nr: 0938110	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to the Veteran's service-connected 
status post nasal fracture, postoperative repair.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran reportedly had active duty service from June 1971 
to June 1975, May 1, 1992, to May 9, 1992, and May 2003 to 
May 2004, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2007, a 
statement of the case was issued in December 2007, and a 
substantive appeal was received in December 2007.  The 
Veteran originally requested a hearing before the Board, but 
withdrew that request in writing in July 2009.

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board notes that service connection has already been 
established for status-post nasal fracture post-operative 
repair.  The Veteran claims that his sleep apnea is secondary 
to the service-connected nasal fracture disability.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  The 
claims file includes a report of VA examination and several 
private and VA medical records pertinent to the sleep apnea 
issue.  Some of these reports set forth an opinion that the 
sleep apnea was not caused by the service-connected nasal 
fracture disability.  However, it does not appear that the 
possibility of aggravation was addressed.  Further action is 
therefore necessary. 

With regard to the carpal tunnel syndrome issue, the Board 
believes that VA examination with an etiology opinion is 
necessary.  Although service treatment records do not appear 
to document any pertinent treatment, the Veteran has provided 
a letter from a fellow service-member who noted that during 
their period of activation from May 2003 to May 2004, the 
Veteran complained of his right hand going numb.  He noted 
that the Veteran went to the medics after working hours, 
however those visits were apparently never documented.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate examination with regard to the 
sleep apnea claim.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the file and examining the 
Veteran, the examiner should respond to 
the following questions:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's sleep apnea is 
proximately due to or caused by his 
service-connected status-post nasal 
fracture post-operative repair?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's sleep apnea has been 
aggravated by his service-connected 
status-post nasal fracture post-operative 
repair?  If so, please report the baseline 
level of severity of the sleep apnea 
before the onset of aggravation and the 
current level of severity of the sleep 
apnea. 

A rationale should be reported for all 
opinions expressed. 

2.  The Veteran should be scheduled for an 
appropriate examination with regard to the 
carpal tunnel syndrome claim.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the file 
and examining the Veteran, the examiner 
should respond to the following question:

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's bilateral carpal tunnel syndrome 
was manifested during a period of active 
duty service or is otherwise causally 
related to such service?

A rationale should be reported for all 
opinions expressed.

3.  The RO should then review the expanded 
record and determine if service connection 
may be granted for the disabilities at 
issue.  Unless all benefits sought are 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


